Citation Nr: 0803940	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-34 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
missing teeth due to mouth trauma and if so whether the 
reopened claim should be granted.

2.  Entitlement to service connection for pulmonary 
disability due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty with the U.S. Navy from 
June 1959 to September 1963 and with the U.S. Army from June 
1966 to February 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2003, rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When the case was previously before the Board, it was 
remanded for further development.  It has since been returned 
to the Board for further appellate action.

Also, while the veteran indicated in correspondence received 
in December 2003 that he wanted a hearing, his representative 
subsequently notified the Board in May 2004 that the veteran 
no longer wished to have a hearing.  


FINDINGS OF FACT

1.  The evidence received since an unappealed rating decision 
in April 1970 denying service connection for missing teeth 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to establish 
a reasonable possibility of substantiating the claim.  

2.  The veteran has pleural thickening and pleural plaques as 
a result of asbestos exposure in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for missing teeth due to mouth 
trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Pleural thickening and a pleural plaques due to asbestos 
exposure were incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for pulmonary disability due to asbestos 
exposure and his claim to reopen.  Therefore, no further 
development of the required is required with respect to the 
matters decided herein.  Although the veteran has not been 
provided notice with respect to the initial-disability-rating 
or effective-date element of his pulmonary claim, those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.  In addition, for the reasons 
explained below, the veteran's reopened claim for service 
connection for missing teeth is being remanded for further 
development, to include the provision of appropriate notice.

Claim to Reopen

The veteran originally filed his claim for service connection 
for a dental disability in March 1970.  In an unappealed 
rating decision dated in April 1970, the RO denied service 
connection for missing teeth.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the April 1970 rating decision, the evidence 
of record did not include dental records from the veteran's 
period of active duty service with the United States Navy 
from October 1959 to September 1963.  Since that decision, 
those records have been associated with the claims files.  
This evidence is not cumulative or redundant of the evidence 
previously of record; it is also relates to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran's suffered an injury in service (loss of teeth).  
Moreover, this evidence is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
received and the claim of entitlement to service connection 
for missing teeth due to mouth trauma is reopened.

Pulmonary Disability

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for pulmonary disability because it resulted from 
in-service exposure to asbestos while he was serving aboard 
Naval ships.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The U. S. Court of Appeals has held that VA must analyze an 
appellant's claim of entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols of these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancers, and that the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos.  
M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 31, 1997).

The Board notes that under the provisions of the M21- 1, Part 
VI, occupations involving asbestos exposure include mining 
and milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

At the outset, the Board observes that the veteran served on 
the U.S.S. Intrepid from approximately February 1961 to 
September 1963.  Personnel records indicate that the veteran 
was a boiler tender, or fireman.  Subsequent records from the 
veteran's period of active duty with the Army show that, from 
June 1966 to February 1969, the veteran worked with asphalt 
and in the field of construction.  In a November 2002 report, 
a private physician noted that the veteran a history of 
occupational asbestos exposure dating back to 1969.  The 
addendum to a January 2006 VA examination report, discussed 
in more detail below, includes a finding that the veteran was 
exposed to asbestos in service.  Accordingly, asbestos 
exposure during active duty is conceded.

A July 2001 X-ray report notes the presence of a pleural 
plaque along the right thoracic wall, and this was found to 
be consistent with prior asbestos exposure.  This report is 
evidence that the veteran has a current disability that is 
related to asbestos exposure.  

In January 2006, the veteran underwent a VA examination to 
ascertain the nature and etiology of his lung disabilities.  
The report of this examination and an addendum to the report 
note that the examiner also reviewed the veteran's claims 
files.  The examiner discussed pertinent medical and service 
history, to include sources of occupational asbestos exposure 
and the veteran's 38 year smoking history.  The examiner 
found that the reported pleural thickening and pleural plaque 
shown in earlier reports was at least as likely as not 
related to asbestos exposure.  Furthermore, while the 
examiner noted the veteran's significant post-service 
occupational history of asbestos exposure, she stated that 
she could not compare historical exposure sources 
quantitatively.  The Board finds this medical opinion, based 
on consideration of the veteran's claims file and pertinent 
history, is the most competent and probative evidence.  Since 
it establishes a link between the veteran's asbestos exposure 
and his current pleural thickening and pleural plaques, the 
Board concludes that service connection is warranted for this 
pulmonary disability.




ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim for service 
connection for missing teeth due to mouth trauma is granted.

Entitlement to service connection for pleural thickening and 
pleural plaques is granted.


REMAND

The Board has determined that the evidence satisfactorily 
establishes that the veteran is missing teeth numbered 8, 9, 
and 10 as a result of service trauma.  Replaceable missing 
teeth, however, are defined as non-disabling conditions, and 
may be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381 (2007).  The 
evidence in this case is not sufficient to determine whether 
these missing teeth are replaceable.  Therefore, the Board 
has determined that the veteran should be afforded a dental 
examination.  In addition, while this case is in remand 
status, he veteran should be afforded all required notice, to 
include notice with respect to the disability-rating and 
effective-date elements of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA dental examination for the 
purpose of determining whether missing 
teeth numbered 8, 9, and 10 are 
replaceable.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the appellant's reopened 
claim, to include consideration of 
whether service connection is warranted 
for treatment purposes, based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


